       Case 3:20-cv-00583-LRH Document 19
                                       18 Filed 02/12/21
                                                02/11/21 Page 1 of 2




 1    KAEMPFER CROWELL
      Robert McCoy, No. 9121
 2    1980 Festival Plaza Drive, Suite 650
      Las Vegas, Nevada 89135
 3    Telephone: (702) 792-7000
      Facsimile: (702) 796-7181
 4    Email: rmccoy@kcnvlaw.com

 5    Attorneys for Defendant Cinderlite
      Trucking Corporation
 6
 7                                   UNITED STATES DISTRICT COURT

 8                                           DISTRICT OF NEVADA

 9   MICHELLE K. MCCANN, an                           Case No. 3:20-cv-00583-LRH-CLB
     individual,
10
                                  Plaintiff,          STIPULATION AND ORDER TO
11                                                    DISMISS
     vs.
12
     CINDERLITE TRUCKING
13   CORPORATION, a domestic
     corporation,
14
                                  Defendant.
15
16                      Plaintiff Michelle K. McCann and defendant Cinderlite Trucking
17   Corporation (“Cinderlite”) stipulate to dismiss this action and dismiss all claims
18
19
20

21
22
23

24
                                                  1
     Stipulation to Dismiss-signed 17819.6                                        Page 1 of 3
       Case 3:20-cv-00583-LRH Document 19
                                       18 Filed 02/12/21
                                                02/11/21 Page 2 of 2




 1
     against Cinderlite. Ms. McCann and Cinderlite further stipulate that this dismissal
 2
     be with prejudice. Each party will bear its own fees and costs.
 3
     THE GEDDES LAW FIRM, P.C.                           KAEMPFER CROWELL
 4
 5
     William J. Geddes, No. 6984                         Robert McCoy, No. 9121
 6   Kristen R. Geddes, No. 9027                         1980 Festival Plaza Drive, Suite 650
     1575 Delucchi Lane, Suite 206                       Las Vegas, Nevada 89135
 7   Reno, Nevada 89502
                                                         Attorneys for Defendant Cinderlite
 8   Attorneys for Plaintiff                             Trucking Corporation
     Michelle K. McCann
 9
10                                                ORDER

11                      IT IS SO ORDERED.

12                      DATED this 12th day of February, 2021.
                                                   ________________________________
13                                                 UNITED STATES DISTRICT JUDGE
                                                           ________________________________
14                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
15
16
17

18
19
20

21
22
23

24

     Stipulation to Dismiss-signed 17819.6
                                                     2
                                                                                         Page 2 of 3
